EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christian Ehret on 27 July 2022.

Please replace all previous versions of claims 1, 6, and 11 as follows:
1. (Currently Amended) A computer-implemented method executed by at least one processor for load balancing for processing large data sets based on distribution entropy, comprising: 
identifying, with the at least one processor, a transaction data set comprising transaction data for a plurality of payment transactions distributed over a range of transaction values, the transaction data for each payment transaction of the plurality of payment transactions comprising a transaction value representing a payment amount; 
sorting, with the at least one processor, the transaction data set based on at least one parameter; 
determining, with the at least one processor, a distribution entropy of the transaction data set based on the transaction value of each payment transaction of the plurality of payment transactions; 
determining, with the at least one processor, a number of segments based on the plurality of payment transactions; 
determining, with the at least one processor, an average entropy per segment by dividing the distribution entropy by the number of segments; 
segmenting, with the at least one processor, the transaction data set into the number of segments by storing each segment in a separate data structure of a plurality of data structures, each segment representing a range of transaction values, wherein each separate data structure stores a segment entropy for a corresponding segment, and wherein each segment entropy is equal to the average entropy or within a tolerance of the average entropy; 
adjusting, with the at least one processor, a scope of each segment based on a comparison to at least one distribution entropy of at least one adjacent segment; and 
distributing, with the at least one processor, processing tasks associated with each segment of the number of segments to a plurality of processors to process each payment transaction in each respective segment to thereby cause execution of the processing tasks by the plurality of processors to process each payment transaction in each respective segment.

6. (Currently Amended) A load balancing system for processing large data sets based on distribution entropy, comprising at least one processor programmed or configured to:
identify a transaction data set comprising transaction data for a plurality of payment transactions distributed over a range of transaction values, the transaction data for each payment transaction of the plurality of payment transactions comprising a transaction value representing a payment amount; 
sort the transaction data set based on at least one parameter; 
determine a distribution entropy of the transaction data set based on the transaction value of each payment transaction of the plurality of payment transactions; 
determine a number of segments based on the plurality of payment transactions; 
determine an average entropy per segment by dividing the distribution entropy by the number of segments; 
segment the transaction data set into the number of segments by storing each segment in a separate data structure of a plurality of data structures, each segment representing a range of transaction values, wherein each separate data structure stores a segment entropy for a corresponding segment, and wherein each segment entropy is equal to the average entropy or within a tolerance of the average entropy; 
adjust a scope of each segment based on a comparison to at least one distribution entropy of at least one adjacent segment; and 
distribute processing tasks associated with each segment of the number of segments to at least one processor of a plurality of processors to process each payment transaction in each respective segment to thereby cause execution of the processing tasks by the plurality of processors to process each payment transaction in each respective segment.

11. (Currently Amended) A computer program product for load balancing for processing large datasets based on distribution entropy, comprising at least one non-transitory computer- readable medium including program instructions that, when executed by at least one processor, cause the at least one processor to: 
identify a transaction data set comprising transaction data for a plurality of payment transactions distributed over a range of transaction values, the transaction data for each payment transaction of the plurality of payment transactions comprising a transaction value representing a payment amount; 
sort the transaction data set based on at least one parameter; 
determine a distribution entropy of the transaction data set based on the transaction value of each payment transaction of the plurality of payment transactions; 
determine a number of segments based on the plurality of payment transactions; 
determine an average entropy per segment by dividing the distribution entropy by the number of segments; 
segment the transaction data set into the number of segments by storing each segment in a separate data structure of a plurality of data structures, each segment representing a range of transaction values, wherein each separate data structure stores a segment entropy for a corresponding segment, and wherein each segment entropy is equal to the average entropy or within a tolerance of the average entropy; 
adjust a scope of each segment based on a comparison to at least one distribution entropy of at least one adjacent segment; and 
distribute processing tasks associated with each segment of the number of segments to at least one processor of a plurality of processors to process each payment transaction in each respective segment to thereby cause execution of the processing tasks by the plurality of processors to process each payment transaction in each respective segment.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art, Gnanasambandam et al. Pub. No.: US 2010/0115097 A1 discloses identification and division of a job into a number of portions, dividing job data into work chunks, and distributing job portion assignments and work chunks to a plurality of peer workers to execute the job portions on the work chunks
Hien To et al. “Entropy-based Histograms for Selectivity Estimation.” Pages 1939-1948, available 2013 discloses cutting, or partitioning data by iteratively choosing best cuts with minimum entropy reduction.
Faibish et al. Patent No.: US 10,503,516 B1 discloses determining entropy values of selected chunks of a data set, determining variance or standard deviation of the entropies from an average or mean, and when they are within a threshold variance or standard deviation, processing all chunks of the data assuming that they are statistically similar without determining the entropy values of all the chunks.
Smith et al. Pub. No.: US 2019/0236474 A1 discloses a plurality of data items in a data file sorted into key ranges, and adjusting the boundaries of the key ranges based on a measure of uncertainty to more evenly distribute data items from all blocks to a plurality of processors.
Lee et al. Pub. No.: US 2018/0341857 A1 discloses adjusting boundary values of a set of floating point data in a direction of increasing weighted entropy.
Sharma et al. Pub. No.: US 2015/0235139 A1 discloses a dataset having an initial entropy of 1, splitting the entropy into two groups, the first group having an entropy of zero, and the second group having an entropy greater than one.
Liu et al. Patent No.: US 7,111,094 B1 discloses changing entropy of a data set by calculating probabilities of tokens of the data set, and varying the size of the tokens, resulting in changes to frequency and entropy.

However, interpreting the claims in light of the specification, the examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in the independent claims, comprising identifying a transaction data set representing payment transactions having payment amounts, sorting the transaction data set, determining a distribution entropy of the data set based on the payment amounts, determining a number of segments of the payment transactions representing a range of payment amounts, determining an average entropy of each segment, segmenting the data set into the number of segments, storing the segments in separate data structures, where the entropy of each segment is equal to, or within a tolerance of the average entropy, adjusting scopes of segments based on a comparison to distribution entropies of adjacent segments, and distributing tasks with each segment to processors to execute the payment transactions. Since the prior art does not expressly teach or render obvious the invention as recited in the independent claims, the claims are in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420. The examiner can normally be reached M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W AYERS/Primary Examiner, Art Unit 2195